UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-6188
CHARLES LEROY MEEKS, SR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                            (CR-99-92)

                      Submitted: January 30, 2004

                        Decided: March 9, 2004

     Before WILLIAMS, KING, and SHEDD, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Charles Leroy Meeks, Sr., Appellant Pro Se. Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MEEKS
                              OPINION

PER CURIAM:

   Charles Leroy Meeks, Sr., appeals the district court’s denial of his
motion to modify the terms of his imprisonment under 18 U.S.C.A.
§ 3582(c)(2) (West 2000). Meeks pleaded guilty to conspiracy with
intent to distribute narcotics in violation of 21 U.S.C.A. §§ 841(a)(1),
846 (West 1999), possession of a firearm in relation to a drug traffick-
ing crime in violation of 18 U.S.C.A. § 924(c)(1) (West 2000), and
being a felon in possession of a handgun in violation of 18 U.S.C.A.
§ 922(g)(1) (West 2000). At Meeks’s original sentencing in 1997, the
district court enhanced Meeks’s sentence on the conspiracy count
under United States Sentencing Guidelines Manual § 2d1.1(b)(1)
because it concluded that Meeks had possessed a dangerous weapon
in connection with the drug conspiracy.

   After Meeks’s sentencing, the United States Sentencing Commis-
sion adopted Amendment 599, which applies retroactively. Meeks
then filed a § 3852(c)(2) motion contending that his sentence should
be reduced as a result of Amendment 599 to the Sentencing Guide-
lines. The district court denied the motion and held that Amendment
599 did not apply, because the § 2d1.1(b)(1) enhancement was based
on Meeks’s possession of different firearms than those underlying his
§ 924(c)(1) conviction. This was error. See U.S.S.G. App. C., Amend.
599 (2002)("Do not apply any weapon enhancement in the guideline
for the underlying offense of conviction, for example, if . . . in an
ongoing drug trafficking offense, the defendant possessed a firearm
other than the one for which the defendant was convicted under 18
U.S.C. § 924(c)."); United States v. Goines, ___ F.3d ___, No. 01-
7500, slip op. at 4-5 (4th Cir. January 28, 2004). We held in Goines
that a defendant may rely on Amendment 599 to support a
§ 3582(c)(2) motion. Id. at 8, 17 ("[A] defendant [may] file a
§ 3582(c)(2) motion based on any amendment given retroactive appli-
cation by the Commission, so long as his sentencing range under the
amended guideline would be lower than the range applied by the dis-
trict court."). Because the government may argue that Meeks’s sen-
tence should not be reduced under 18 U.S.C.A. § 3553(a)(West
2000), we vacate the ruling of the district court and remand for con-
sideration of whether Meeks’s sentence should be reduced. We dis-
                      UNITED STATES v. MEEKS                      3
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                     VACATED AND REMANDED